Deen, Presiding Judge.
Appellant Powell was convicted of burglary and sentenced to six years’ imprisonment, to be followed by six years on probation. He appeals from this judgment, enumerating as error insufficiency of the *361evidence to sustain the conviction.
Decided March 16, 1984.
James L. Wiggins, District Attorney, James E. Turk, Assistant District Attorney, for appellee.
Powell’s former girl friend entered her house on February 4, 1983, and discovered him sitting in her kitchen. The back door had been forced open, and items of the victim’s clothing and other personal possessions lay scattered about the house. The victim fled to a neighbor’s house and summoned the sheriff, who upon arrival found appellant still in the house. Two paper bags containing jewelry, papers, and other personal items of the victim’s were subsequently found in a wooded area near the property line.
The victim testified at trial that appellant was on the premises without her consent and that, although at one time he had had a key to the house, she had recently had the locks changed. Appellant contended at trial that, because of his former long-time relationship with the victim and the fact that from time to time he had given her valuable gifts, he had felt justified in entering the house and removing certain of its contents.
Appellant’s appointed counsel has filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967) and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record, and that a rational trier of fact could have found from the evidence presented at trial that the appellant was guilty beyond a reasonable doubt. Drayton v. State, 157 Ga. App. 872 (278 SE2d 758) (1981).

Judgment affirmed.


McMurray, C. J., and Sognier, J., concur.